Wheeler, J.
The statute (Hart. Dig., art. 661) authorizes the clerks of the District Courts to administer oaths “ in all cases required in the discharge of the duties of their office; bnt the administration of the oath in this case was not an act required of the clerk of the District Court of Harrison county in tiie discharge of the duties of his office. It did not appertain to his official duties to take the affidavit to this petition for a certiorari to be issued and returnable in another county.
Tiie objection to the affidavit was well taken, and the judgment must be affirmed.
Judgment affirmed.